Campbell, C. J.,
delivered the opinion of the court.
The declaration should aver the existence of the state of case giving the revenue agent the right to sue. The right and interest of the public concur in having all collections, as far as may be, made by the ordinary machinery provided for the purpose, whereby the loss of the one-fourth allowed the agent for his collections will be avoided; and it is not to be supposed that the legislature intended that he should interfere, except where the collection could not be made by the collector whose duty it is to collect. It is not contemplated that the revenue agent shall act in conjunction or co-operation with collectors, but rather adversely to them, and independently, and where they fail of duty. Upon the facts stated in the declaration it is plainly the duty of the sheriff and tax collector of Adams county to collect the sums due as shown by both counts; and it must be assumed that he will perform this duty; failing in which he will be liable on his bond, and should be pursued accordingly.

Affirmed.